DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
- The amendment filed on February 12, 2021 has been entered.
- Claims 1-8, 10-13 and 15-16 are pending.
- Claims 1-8, 10-13 and 15-16 are allowed.

Reason for Allowance

The following is an examiner’s statement of reasons for allowance: An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as recited, i.e. “the circuitry allocates the same resource block as the shared transmission parameters, and wherein the circuitry allocates, to a signal having a high allocated power level, a resource block including a resource block allocated to another signal having a lower allocated power level than the high allocated power level of the signal as the shared transmission parameters (Claims 1 and 16 )” and “configured to determine that at least partially shared transmission parameters are used in a signal addressed to another communication device based on a format of control information (Claim 13). “The closest prior art found is as follows:
Cheng et al. (Pub. No. US 2019/0149287 A1)- An index may be included in the downlink control information (DCI) to indicate the N.sub.RE value that the radio node (e.g. UE) should apply to the corresponding transmission or reception. In one non-limiting example, two N.sub.RE values are semi-statically configured and a 1-bit index is included in the DCI to select the applicable N.sub.RE value. In another non-limiting example, four N.sub.RE values are semi-statically configured and a 2-bit index is included in the DCI to select the applicable N.sub.RE value.

None of these references, taken alone or in any reasonable combination, teach the claims limitation as recited above in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817.  The examiner can normally be reached on 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/Tejis Daya/Primary Examiner, Art Unit 2472